Case: 2:15-cv-00448-JLG-EPD Doc #: 79 Filed: 03/22/19 Page: 1 of 4 PAGEID #: 3796



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


Ohio Coal Association, et al.,

         and
                                                               Case No. 2:14-cv-2646
Murray Energy Corporation, et al.,
                                                              Related Case: 2:15-cv-448
         Plaintiffs,
                                                                   Judge Graham
         v.
                                                             Magistrate Judge Deavers
Thomas E. Perez, Secretary of Labor, and
the Mine Safety and Health
Administration,

         Defendants.


    PLAINTIFFS’ MOTION TO DROP PARTIES AND NOTICE OF WITHDRAWAL

         Pursuant to Federal Rule of Civil Procedure 21, Plaintiffs Ohio Coal Association,

Kentucky Coal Association, National Mining Association, National Stone, Sand and Gravel

Association, Portland Cement Association, Murray Energy Corporation, American Energy

Corporation, Ohio American Energy, Incorporated, and The Ohio Valley Coal Company

(collectively, “Plaintiffs”), by and through their attorneys, hereby jointly file their Motion to

Drop Parties and Notice of Withdrawal. In support of their Motion, Plaintiffs state as follows:

         1.        National Mining Association, National Stone, Sand and Gravel Association, and

Portland Cement Association wish to withdraw from this matter, and hereby voluntarily dismiss

their pending claims. Accordingly, Plaintiffs respectfully request that the Court – pursuant to

Federal Rule 21 – dismiss National Mining Association, National Stone, Sand and Gravel

Association, and Portland Cement Association from this matter. See, e.g., Warfel v. Chase Bank




DocID: 4851-6291-0860.1
Case: 2:15-cv-00448-JLG-EPD Doc #: 79 Filed: 03/22/19 Page: 2 of 4 PAGEID #: 3797



USA, N.A., No. 2:11-cv-699, 2012 U.S. Dist. LEXIS 17037 (S.D. Ohio Feb. 10, 2012) (noting

that Rule 21 is proper procedural vehicle to dismiss individual claims or parties); Crozin v.

Crown Appraisal Group, Inc., No. 2:10-cv-581, 2012 U.S. Dist. LEXIS 876 (S.D. Ohio Jan. 4,

2012) (same).

       2.       In connection with these parties’ withdrawal from the case, Henry Chajet, Avi

Meyerstein, and Husch Blackwell LLP hereby withdraw from their representation of any parties

in this matter pursuant to S.D. Ohio Civ.R. 83.4(d).

       3.       Ohio Coal Association and Kentucky Coal Association will remain in the lawsuit

in Case No. 2:14-cv-2646, represented by Vladimir Belo of Dinsmore and Shohl LLP. Murray

Energy Corporation, American Energy Corporation, Ohio American Energy, Incorporated, and

The Ohio Valley Coal Company will remain Plaintiffs in Case No. 2:15-cv-448, represented by

their counsel of record.

       4.       This matter will not be unduly delayed, nor any party unduly prejudiced, by the

relief requested in this Motion or by the withdrawal of Henry Chajet, Avi Meyerstein, and Husch

Blackwell LLP

       WHEREFORE, Plaintiffs respectfully request pursuant to Fed. R. Civ. P. 21 that the

Court dismiss National Mining Association, National Stone, Sand and Gravel Association, and

Portland Cement Association from this matter.



                                             Respectfully submitted,

                                             /s/ Vladimir P. Belo
                                             Vladimir P. Belo (Ohio 0071334)
                                             DINSMORE & SHOHL LLP
                                             191 W. Nationwide Blvd., Suite 300
                                             Columbus, OH 43215
                                             Telephone: (614) 628-6880



                                                2
Case: 2:15-cv-00448-JLG-EPD Doc #: 79 Filed: 03/22/19 Page: 3 of 4 PAGEID #: 3798



                                     Facsimile: (614) 628-6890
                                     Email: vladimir.belo@dinsmore.com

                                     s/Henry Chajet by s/Vladimir P. Belo per
                                     authorization
                                     s/Avi Meyerstein by s/Vladimir P. Belo per
                                     authorization_______________________________
                                     Henry Chajet (Pro Hac Vice)
                                     Avi Meyerstein (Pro Hac Vice)
                                     HUSCH BLACKWELL LLP
                                     750 17th Street, NW, Suite 900
                                     Washington, D.C. 20006
                                     Telephone: (202) 378-2300
                                     Facsimile: (202) 378-2319
                                     Email: henry.chajet@huschblackwell.com
                                     Email: avi.meyerstein@huschblackwell.com

                                     Attorneys for Plaintiffs in Case No. 2:14-cv-2646

                                     /s/ Vladimir P. Belo
                                     Thomas M. Connor (0082462)
                                     Sarah B. Cameron (0091319)
                                     Dinsmore & Shohl, LLP
                                     255 East Fifth Street, Suite 1900
                                     Cincinnati, Ohio 45202
                                     Telephone: (513) 977-8301
                                     Facsimile: (513) 977-8141
                                     john.jevicky@dinsmore.com
                                     thomas.connor@dinsmore.com
                                     sarah.cameron@dinsmore.com

                                     Vladimir P. Belo (0071334)
                                     Dinsmore & Shohl, LLP
                                     191 West Nationwide Blvd, Suite 300
                                     Columbus, Ohio 43215
                                     Telephone: (614) 628-6935
                                     Facsimile: (614) 628-6880
                                     vladimir.belo@dinsmore.com

                                     Attorneys for Plaintiffs in Case No. 2:15-cv-448




                                        3
Case: 2:15-cv-00448-JLG-EPD Doc #: 79 Filed: 03/22/19 Page: 4 of 4 PAGEID #: 3799



                                    Certificate of Service

       A true and accurate copy of the foregoing was electronically filed on March 22, 2019

via the Court’s ECF filing system, which automatically serves notice on all counsel of record.



                                                   /s/ Vladimir P. Belo
                                                   Vladimir P. Belo




                                               4
